Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                 Desc: Main
                          Document Page 1 of 14


                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF PUERTO RICO



  IN RE:                                                  Case no.: 18-05896 ESL

  Jose Luis Birriel Rivera
  Lydia Iris Ocasio Burgos                                Chapter: 7

  Debtors




  Jose Luis Birriel Rivera                                Adv. Proc. No. 18-00140 ESL

  Lydia Iris Ocasio Burgos
                                                          RE: Complaint to determine
                Plaintiffs
                                                          Validity of Lien
  First Bank Puerto Rico
                                                          Rule 7001(2) FRBP
               Defendant



    MOTION TO DISMISS COMPLAINT UNDER FED. R. CIV. P. 12(b)(6)

  TO THE HONORABLE COURT:

       COMES NOW First Bank Puerto Rico, (“Firstbank”) through the undersigned

    counsel, and very respectfully states and requests:

                                             Introduction

             1. Plaintiffs filed this Complaint pursuant to Rule 7001(2) of the Federal

                Bankruptcy Rules (“FRBP”). They essentially allege that the mortgage held by

                defendant First Bank Puerto Rico over Plaintiff’s residential real property is

                not valid since is not recorded in the Property Registry of Puerto Rico as of

                the date of the commencement of these Chapter 7 proceedings and that

                                                                                                 1
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                                      Desc: Main
                          Document Page 2 of 14


                     accordingly defendant’s claims are unsecured.

                2. Briefly stated, plaintiffs allege that First Bank is claiming a security or secured

                     classification based on a mortgage lien through Mortgage Deed number 184

                     which has not been recorded due to the fact that lot number 379 were the

                     Plaintiff’s allegedly1 owned property is located; for said reason, plaintiffs

                     argue that First Bank’s mortgage lien is not a valid or perfected lien and

                     therefore, it constitutes an unperfected security instrument which should be

                     cancelled or annulled. Finally, plaintiff alleges that First Bank’s claim (POC

                     #3-1) must be classified as a “general unsecured claim”.

                3. Defendant respectfully understands that this Honorable Court should not allow

                     the present adversary proceeding to continue since plaintiffs’ allegations are

                     not sufficient at law to establish a cause of action for which relief is proper.

                4. Briefly stated, the case at bar should be dismissed at this juncture in order to

                     prevent unnecessary litigation, costs and efforts.



                        I. Motion to dismiss standard under Fed. R. Civ. P. 12(b)(6)


                5. In order to grant a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court

                     must accept the allegations of the complaint as true and make all reasonable

                     inferences in favor of the plaintiff, and if, under any theory, the allegations are

                     sufficient to state a cause of action in accordance with the law, the Court must

                     deny the motion to dismiss. Warth v. Seldin, 422 U.S. 490, 501 (1975);

1
  We used the term “allegedly owned” due to the fact that if we apply the same principles alleged by the plaintiff
to argue that the lien is non existent then his title on the property shall be considered non existent either since the
deed of sale transferring title to the plaintiff is not recorded either. Therefore, title to the property has not been
perfected. This being the case, plaintiff can’t argue against the perfection of the lien without arguing that title is
not perfected either.
                                                                                                                     2
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                Desc: Main
                          Document Page 3 of 14


              Alternative Energy, Inc. v. St. Paul Fire and Marine Ins. Co., 267 F.3d 30, 33

              (1st Cir. 2001); Blackstone Realty LLC v. Fed. Deposit Ins. Corp., 244 F.3d

              193, 197 (1st Cir. 2001); Vartanian v. Monsanto Co., 14 F.3d 697, 700 (1st

              Cir. 1994); Santiago v. Reliable Fin. Servs., Inc., 2007 U.S. Dist. LEXIS

              91704 (D.P.R. 2007) (Gelpí, J.).

           6. In its landmark decision in Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 167 L.

              Ed. 2d 929 (2007), the United States Supreme Court established that a

              complaint will survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6) only

              if the allegations in the complaint cross the line between "possibility" and

              "plausibility" of entitlement to relief. Bell Atl., supra, at 1966 (citing DM

              Research, Inc. v. College of Am. Pathologists, 170 F.3d 53, 56 (1st Cir. 1999).

           7. A plaintiff need not plead sufficient facts to establish a prima facie case.

              Swierkiewicz v. Sorema N.A. 534 U.S. 506, 515 (2002) (cited with approval in

              Bell Atl., 127 S. Ct. at 1969). Rather, the complaint must only provide the

              defendants with fair notice of the plaintiff's claims and sufficient facts to

              provide notice of the grounds upon which such claims rest. Bell Atl., supra, at

              1959; Adelphia Communications Corp. v. Bank of Am., N.A. (In re Adelphia

              Communications Corp.), 365 B.R. 24, 33 (Bankr. S.D.N.Y. 2007).

           8. The dismissal standard put forth by the Supreme Court in Bell Atlantic is in

              line with previous decisions of the First Circuit Court of Appeals. Official

              Committee of Unsecured Creditors v. Foss (In re Felt Mfg. Co., Inc.), 371

              B.R. 589, 605 (Bankr. D.N.H. 2007). Post-Bell Atlantic, the First Circuit has

              stated that complaint must allege "a plausible entitlement to relief,"

              Rodríguez-Ortiz v. Margo Caribe, Inc., 490 F.3d 92, 95 (1st Cir. 2007)
                                                                                                3
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                     Desc: Main
                          Document Page 4 of 14


                (quoting Bell Atl., 127 S. Ct. at 1967), and further has indicated that a plaintiff

                must plead facts sufficient to allow the necessary inferences to be drawn that

                the plaintiff may be entitled to relief. Marrero-Gutierrez v. Molina, 491 F.3d

                1, 9 (1st Cir. 2007).

            9. In the case at bar, it is evident from plaintiffs’ Compliant that, even if taken as

                true and correct, the facts upon which they base the Complaint are simply

                insufficient to entitle them to relief.

            10. That is, even assuming in arguendo that the facts plaintiffs allege in the

                Complaint were completely true (which defendant denies), under the

                applicable law they do not constitute a valid claim against First Bank.

            11. In light of the above and for the reasons that follow, plaintiffs’ Complaint

                should be dismissed summarily under Fed. R. Civ. P. 12(b)(6). Let us discuss.

                                        II. Legal Discussion


                  A. Continuation of the recordation of the mortgage is not
                               precluded by the automatic stay

            12. Section 362(b)(3) of the Bankruptcy Code, 11 U.S.C.A. §362(b)(3), provides

                that:

         The filing of a petition under section 301, 302, or 303 of this title [11 USCS
         §301, 302 or 303], or of an application under section 5(a)(3) of the Securities
         Investor Protection Act of 1970 [15 USCS §78eee(a)(3), does not operate as
         a stay—
         (1)…
         (2)…
     (1) under subsection (a) of this section, of any act to perfect, or to maintain or
         continue the perfection of, an interest in property to the extent that the
         trustee's rights and powers are subject to such perfection under section
         546(b) of this title [11 USCS §546(b)] or to the extent that such act is
         accomplished within the period provided under section 547(e)(2)(A) of this
         title [11 USCS §547(e)(2)(A). (Emphasis Added).
                                                                                                      4
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                   Desc: Main
                          Document Page 5 of 14



           13. The previously cited provision “does not authorize the creation of new rights

              or interests for the creditor. Instead, it merely permits perfection, or

              maintenance or continuation of perfection, free of the automatic stay that

              would otherwise apply, under circumstances in which the creditor’s action

              would be effective against a trustee”. 362.05[4] Collier on Bankruptcy, supra,

              p. 362-53.

           14. As a result, defendant is not precluded by the automatic stay from taking the

              necessary actions, if any are required, for the completion or perfection of the

              recordation of its mortgage lien(s) in the Registry of Property.

           15. In conclusion, the Property Registrar is not prevented from passing judgment

              on the title, which created the mortgage lien in favor of defendant.

                           B. The Mortgage as a real property right
           16. Article 1756 of the Puerto Rico Civil Code, (31 L.P.R.A. sec. 5001),

              establishes the requirements of a mortgage contract. It provides in pertinent

              part as follows:


                   Sec. 5001. Requisites of contracts of pledge and of mortgage
                   The following are essential requisites of the contracts of pledge
                   and of mortgage:
                    (1)    That they be constituted to secure the fulfilment of a
                  principal obligation.

                   (2)    That the thing pledged or mortgaged is owned by the
                  person who pledges or mortgage it.

                   (3)      That the persons who constitute the pledge or mortgage
                  have the free disposition of their property, and, should they not
                  have it, that they are legally authorized for the purpose.



                                                                                                5
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                   Desc: Main
                          Document Page 6 of 14


           17. With a mortgage, the mortgagee acquires a right; (a) over a determined thing

              (in rem); (b) with efficacy towards everyone; and (c) recordable in the

              Registry of Property.

           18. Moreover, Article 1774 of the Puerto Rico Civil Code, (31 L.P.R.A sec.

              5042), establishes another indispensable requirement for the validity of a

              mortgage, providing in its pertinent part the following:


            Requisites of mortgage; rights of person in whose favor created

            Besides the requisites mentioned in 5001 of this title, it is indispensable,
            in order that the mortgage may be validly constituted, that the instrument
            in which it is created be entered in the registry of property…


           19. Therefore, a mortgage, unlike most of the other real property rights recognized

              by the laws of Puerto Rico, has to be duly recorded at the Registry of Property

              in order to attain its efficacy towards everyone.

           20. Stated in a different manner, mortgages become valid and can be opposed

              against third parties once they are registered or recorded in the Registry of

              Property. See, United Federal Savings Loan Assoc. v. Nones, 283 F. Supp 638

              (D.P.R. 1968); S.J. Credit, Inc. v. Ramírez, 113 P.R. Dec. 181 (1982);

              Gaztambide v. Sucn. Ortiz, 70 P.R. Dec. 412 (1949); Rosario Pérez v.

              Registrador, 115 P.R. Dec. 491 (1984).

           21. It is clearly established law, that the absence of recordation is fatal to the

              existence of the mortgage since it is only recognized by the laws of Puerto

              Rico as a real property right after it is recorded in the Property Registry .

              United Fed. Sav. Loan Assoc. v. Nones , supra, at 639-640;S.J. Credit, Inc.

              v. Ramírez, supra. If a mortgage has not been registered or recorded, the
                                                                                                 6
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                   Desc: Main
                          Document Page 7 of 14


              mortgage is nonexistent and the underlying obligation, that is, the personal

              obligation, which is guaranteed by the mortgage remains as an unsecured

              obligation. Rosario Pérez v. Registrador, supra.


                   C. Presentation of documents to the Registry of Property

           22. One of the basic mortgage principles in effect in Puerto Rico is that ordinarily,

              and with very few exceptions, the Registrar acts only upon the petition of an

              interested party (“principio de rogación”). See, Luis Rafael Rivera Rivera,

              Derecho Registral Inmobiliario Puertorriqueño, p. 242 (Ed. 2002). Such a

              request or prayer is consummated with the presentation of documents and the

              registration petition.

           23. Article 19 of the Mortgage Law, 30 L.P.R.A. § 6034, establishes that the

              recorded titles shall have effect against third parties from the date of their

              registration and that the registration date shall be the date of the original

              presentation of the documents at the Registry.

           24. The Supreme Court of Puerto Rico has emphasized on several occasions that,

              although the recorded rights produce effects as to third parties from the date of

              their registration, the determining moment for the registration to become

              effective is the date of presentation. That is, the registration in the Registry

              of Property produces its effects retroactively to the particular moment of

              presentation. Gasolinas de Puerto Rico Corp. v. Registrador, 155 D.P.R.

              Dec. 652 (2001); Ponce Federal v. Registrador, 105 P.R. Dec. 486 (1976).

              (Emphasis Added).



                                                                                                   7
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                   Desc: Main
                          Document Page 8 of 14


           25. The Entry of Presentation (“asiento de presentación”) serves as an implicit

              notice to the general public until the document is formally and effectively

              registered. Flores v. Arroyo, 43 D.P.R. 282, 283 (1932). For that reason, the

              document referred to as the “Minute of Entry of Presentation” is intrinsically

              related to the mortgage principle of rank or priority. As marked by the Entry

              of Presentation, the Registry of Property maintains a sequential order of the

              documents that are presented for registration. The rank or priority of the rights

              sought to be recorded is determined by the date and time of Entry of

              Presentation. Gasolinas de Puerto Rico Corp. v. Registrador, supra.


           26. Esentially, the Entry of Presentation is a provisional or temporary entry of the

              title (i.e., right) that is sought to be recorded, which becomes a definite

              registration once the Registrar passes judgment on the documents presented.

              See, II Ramón María Roca Sastre, Derecho Hipotecario: Fundamentos de la

              Publicidad Registral, pág. 220 (Ed. 1995).


           27. Neither the Mortgage Law nor the General Rules for the Implementation the

              Mortgage Law and the Registry of Property establish a specific time frame for

              the Registrar to pass judgment on the titles presented for registration. See, Luis

              Rafael Rivera Rivera, supra, p. 281. For that matter, as it is generally known

              in our jurisdiction, that in many cases, periods of 3 to 5 years, and sometimes

              more, often pass between the date of presentation and the date on which the

              Registrar passes final judgment on the titles presented for registration.




                                                                                                   8
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                  Desc: Main
                          Document Page 9 of 14




           28. In the case at bar, Mortgage Deed number 184, executed before Notary Public

              Rene Aviles Perez on July 28, 2009, and which created the mortgage in favor

              of defendant was presented to the corresponding Registry of Property (Caguas,

              PR) on October 10, 2009 at entry 429, of book 1149. See, allegations 11-12 of

              the Complaint.

           29. The bankruptcy petition was filed on October 9, 2018, 9 years and 1 day after

              the presentation of Mortgage Deed 184. See, allegation 12 of the Complaint.

           30. Since the mortgage deed was presented at the corresponding Registry of

              Property during the year 2009, the recordation of said mortgage will relate

              back to such date once the Property Registrar passes final judgment as to its

              validity.

           31. In the event the mortgage deed cannot be recorded because of a defect that

              precludes recordation, defendant (as mortgagee) would still have the

              opportunity to cure any defects within the terms and under the conditions

              provided by the Mortgage Law. In such a case, once the defects are corrected,

              the recordation date would still relate back to the date of the original

              presentation of the document at the Registry of Property, well before the

              commencement of this case.


                               D. Extinguishment of entries

           32. Article 201 of the Mortgage Law, 30 P.R. Laws Ann. §6331 states that

              “[r]egistry entries are extinguished and lose their legal effect by cancellation,

              expiration or conversion”. The motives for the cancellation of an entry are


                                                                                                  9
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                   Desc: Main
                         Document Page 10 of 14


              established in Article 203 of the Mortgage Law, 30 P.R. Laws Ann. §6333.

              They are: (a) the recorded real property is completely extinguished; (b)

              the recorded right is completely extinguished; (c) the nullity of the title in

              virtue of which the entry was made is declared by judicial decree; and (d)

              the nullity of the entry is declared by judicial decree. (Emphasis Added).

           33. Entries subject to expiration terms are generally those related to cautionary

              measures (e.g., for the attachment of property). The expiration of an entry may

              also occur when the Registrar has notified defects that prevent the

              registration of the title and the term provided to correct the defects elapses

              without appropriate action by the interested party. The new law brought with it

              a 60 days period to proceed with said correction. Once this 60 day period

              elapses, without any correction been made, the entry is officially expired. See,

              Article 238 of the Mortgage Law, 30 L.P.R.A. § 6390.

           34. Lastly, an entry may expire if the party that presents the documents for

              registration opts for the removal or withdrawal of the documents before the

              right or title becomes registered. Certain requirements must be met in order for

              the removal or withdrawals to be allowed when the same might affect

              documents that were presented a posteriori. See, Article 267 of the Mortgage

              Law, 30 L.P.R.A. § 6451.

           35. Conversion refers to a title that is properly recorded after its presentation. In

              that case, there is no need to maintain the entry of presentation. See, Luis

              Rafael Rivera Rivera, supra, at 265.




                                                                                              10
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                  Desc: Main
                         Document Page 11 of 14


           36. The entry of presentation of the mortgage in favor of defendant remains in

              effect at the corresponding Property Registry. That is, the entry has not been

              cancelled or extinguished, nor have the documents by virtue of which the

              entry was created been removed or withdrawn. Simply stated, the recordation

              of the mortgage will become effective with retroactive effect as soon as the

              Property Registrar passes judgment on the document duly presented for

              recordation.


           37. Therefore First Bank had a pre-petition ‘interest in property’ that was excepted

              from the automatic stay and from a trustee's avoiding powers because it had a

              present right to create and record a lien under Puerto Rico's Mortgage Law and

              had affirmatively pursued that right. Under the Bankruptcy Code and Puerto

              Rico's Mortgage Law, a filed but unrecorded mortgage, which had a valid and

              unexpired entry, that had no uncured expired defects, and upon which the

              Registrar had taken no affirmative action as to refuse or deny recordation, had

              to be treated as a secured claim if proof of claim was filed pursuant to the

              Bankruptcy Code. Hernandez v. Banco Popular De Puerto Rico Popular

              Mortg., Inc. (In re Hernandez),2016 Bankr. LEXIS 873 (Bankr. D.P.R. Mar.

              18, 2016).


           38. Finally, in Tosado v BPPR (In re Rios) 420 BR 57 (2009) plaintiff sought to

              avoid a mortgage deed that had not been recorded. The Court had to determine

              whether the creditor's unrecorded mortgage liens met the necessary

              requirements under the exception to the automatic stay provided under 11

              U.S.C.S. § 362(b)(3), and whether under the provisions of 11 U.S.C.S. § 547
                                                                                             11
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                  Desc: Main
                         Document Page 12 of 14


              the unrecorded mortgage liens could be avoided as a preferential transfer since

              the same were not perfected at the time of the filing of the bankruptcy petition.

              The controversy was somewhat similar to the one at bar, in as much as, a

              determination had to me made as to whether the holder of a presented, yet

              unrecorded mortgage as of the date the bankruptcy petition was filed, was a

              secured creditor.


           39. In Tosado v BPPR, id., the court determined that the fact that the mortgage

              deed was presented pre-petition coupled with retroactive provisions of article

              53 of the old Puerto Rico Mortgage Law, now, Article 19, supra, of the

              Mortgage Law, supra, rendered the creditor a secured creditor despite the fact

              that the mortgage deed was not recorded as of the time the bankruptcy petition

              was filed. In making such determination the Court analyzed the applicable

              provisions of the mortgage Law of Puerto Rico and concluded that:


           “Under the Debtors' interpretation, mortgage deeds which had been duly
           presented to the Property Registry prepetition, but had not been recorded by the
           Property Registrar prior to the filing of the bankruptcy petition would never
           qualify for the automatic stay exemption and would in essence make ineffective a
           creditor's secured interest (through the mechanism of employing mortgage liens)
           because of the Property Registrar's backlog and delay in registering mortgage
           deeds. The result being that a creditor that loaned monies relying on a lien will
           experience its interest being transformed to an unsecured interest (personal
           obligation) by the filing a bankruptcy petition prior to the date of the recordation
           of the mortgage lien. The mortgage deed was presented prior to the filing of
           the instant petition for relief (this is an uncontested fact) therefore the date
           of recording will be deemed the day it was presented at the Registry of
           Property and as such BPPR is a secured claim holder.” (Emphasis Added)




                                                                                             12
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                    Desc: Main
                         Document Page 13 of 14


           40. Congress intended to “protect, in spite of the surprise intervention of a

              bankruptcy petition, those whom State law protects by allowing them to

              perfect their liens as of an effective date that is earlier than the date of

              perfection.” Tosado v. BPPR., (Lamoutte, J.) (citation omitted). EMI Equity

              Mortgage, Inc. v. Valdés-Morales, 315 F.Supp.3d 694 (2018).

           41. Citing with approval the ruling in Tosado v BPPR, this Court in Morales

              Hernandez v. BPPR, (In re Hernandez), 2016 WL 1301642, 75 Collier

              Bankr.Cas.2d 401, (2016), concluded as follows:


           “This Court further acknowledges that the very filing of the deeds at the Registry
           of the Property, “though arguably falling short from creating a mortgage lien,
           could create an interest in the real property superior to a later in time bona fide
           purchaser.” Id. at 121–122. Under Puerto Rico Mortgage Law, the filing of a deed
           at the Registry of Property is regarded “to be a legally significant act” because the
           effects of recordation, once it occurs, retroacts to the specific date of filing.” Soto
           Rios, 662 F.3d at 121, Rios, 420 B.R at 70, aff'd sub nom, 662 F.3d 112 (1st Cir.
           2011) (citing Gasolinas P.R., 155 P.R. Dec. at 675). By filing the deeds at the
           Registry of the Property, and subsequently the respective reconsideration writs,
           Defendant took all the necessary steps, provided by the Puerto Rice Mortgage
           Law, to perfect its pre-petition acquired right.”


           42. Plaintiffs have failed to allege sufficient facts to establish a valid cause of

              action against First Bank Puerto Rico. Therefore, pursuant to the provisions of

              Rule 12(b)(6) of the Federal Rules of Civil Procedure and Rule 7012 of the

              Bankruptcy Rules, plaintiffs’ Complaint must be dismissed. Moreover, given

              the plaintiffs’ temerity in bringing this suit and because of the frivolous nature

              of their claims, an award of court costs and attorneys’ fees in favor of First

              Bank Puerto Rico is appropriate.




                                                                                                13
Case:18-00140-ESL Doc#:16 Filed:03/28/19 Entered:03/28/19 16:28:20                     Desc: Main
                         Document Page 14 of 14


         WHEREFORE, defendant respectfully requests this Honorable Court to dismiss,

  pursuant to Fed. R. Civ. P. 12(b)(6), with prejudice and in its entirety, the Complaint filed by

  plaintiffs because the same fails to state a claim upon which a relief may be granted and to

  allow First Bank Puerto Rico claim as secured claim in the amount asserted in its Proof of

  Claim filed in the proceedings, and to grant First Bank Puerto Rico an award of court costs

  and attorneys’ fees, as well as any other relief to which it may be entitled under the

  circumstances of the case.


         RESPECTFULLY SUBMITTED.


         In San Juan, Puerto Rico, this 28th day of March 2019.

        I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the

    Clerk of the Court using the CM/ECF system which will send notification of such filing to

    all participants of the CM/ECF system, to the Chapter 7 Trustee, Wigberto Lugo Mender,

    Esq., the Chapter 7 Trustee, Wigberto Lugo Mender, Esq., Patricia I. Varela Harrison and to

    Debtor’s counsel, Roberto Figueroa Carrasquillo, Esq.



                                                      \S\ RAFAEL A. OJEDA DIEZ
                                                      USDC Id. No. 210105
                                                      OJEDA & OJEDA LAW OFFICE, PSC
                                                      P.O Box 9023392
                                                      San Juan, PR 00902-3392
                                                      Tels. (787) 728-4120 -728-4102
                                                      Fax (787) 727-3177
                                                      E-mail: rafaelojeda@ojedalawpr.com




                                                                                                14
